Exhibit 99.1 Atheros Announces First Quarter 2009 Results SANTA CLARA, CA(Marketwire - April 23, 2009) - Atheros Communications, Inc. (NASDAQ: ATHR), a global leader in innovative technologies for wireless and wired communications, today announced financial results for its first quarter ended March 31, 2009. Revenue in the first quarter was $87.9 million, compared to $98.3 million reported in the fourth quarter of 2008 and $114.5 million reported in the first quarter of In accordance with U.S. generally accepted accounting principles (GAAP), the company recorded a first quarter net loss of $7.6 million or $0.12 per diluted share. This compares with a GAAP net loss of $4.8 million or $0.08 per diluted share in the fourth quarter of 2008. Net income in the first quarter of 2008 was $3.4 million or $0.06 per diluted share. Cash, cash equivalents and short-term marketable securities were $288.9 million at Mar. 31, 2009, down $4.9 million from the prior quarter. Atheros reports gross margins, operating expenses, operating income (loss), net income (loss) and basic and diluted net income (loss) per share in accordance with GAAP and additionally on a non-GAAP basis. Non-GAAP net income excludes, where applicable, the effect of stock-based compensation, amortization of acquired intangible assets and acquisition-related charges, the other-than-temporary impairment of long-term investments and the tax impact of these excluded items.
